Exhibit 99.3 Lower Main Street Development, LLC (A Limited Liability Company) Financial Statements and Independent Auditor's Report As of December 31, 2015 (unaudited) and 2014 and for the Periods from January 1, 2015 to June 30, 2015 (unaudited) and from July 1, 2015 to December 31, 2015 (unaudited) and for the Year Ended December 31, 2014 Lower Main Street Development, LLC (A Limited Liability Company) Index Page Independent Auditor's Report 2 Statement of Changes in Net Liabilities in Liquidation (Liquidation Basis) 3 Statements of Income and Members' Equity (Deficiency) (Going Concern Basis) 4 Statements of Cash Flows (Going Concern Basis) 5 Notes to Financial Statements 6-7 1 Independent Auditor's Report To the Partners of Lower Main Street Development, LLC We have audited the accompanying financial statements of Lower Main Street Development, LLC (the “Company”), which comprises of the balance sheet as of December31, 2014, and the related statement of income and members' equity and cash flows for the year then ended, and the related notes to the financial statements. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error.
